Citation Nr: 1219260	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for a respiratory disability (originally claimed as breathing problems due to asbestos exposure, fumes and cleaning solvents). 

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served in the United States Army from November 1962 to November 1965.  He also served in the United States Army Reserve (USAR) from March 23, 1974 to April 7, 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for chronic obstructive pulmonary disease (claimed as breathing problems due to asbestos exposure, fumes and cleaning solvents), back disability (originally claimed as mid to lower back pain), bilateral hearing loss disability, and tinnitus.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO. 

In a February 2012 statement to VA, the Veteran's representative waived initial RO consideration of private medical evidence received by the RO in late July 2009, after the case was certified to the Board in early July 2009.  Thus, a remand to have the RO initially consider this evidence is not necessary in this instance.  38 C.F.R. § 19.37 (2011). 


REMAND

A determination has been made that prior to further appellate consideration of the claims on appeal is necessary.  Specifically, to schedule the Veteran for VA examinations to determine the etiology of any currently present respiratory and bilateral hearing loss disabilities and tinnitus, and to secure service treatment records from the Veteran's period of USAR service that might contain information referable to treatment for his back.  

The Veteran claims service connection for respiratory, low back and hearing loss disabilities, and tinnitus.  He contends that his current respiratory disability, chronic obstructive pulmonary disease (COPD), is the result of having been exposed to asbestos, heavy fumes and various cleaning solvents while assigned to the 124th heavy Equipment Maintenance Company as an Engineer Equipment Repairman in Nuremberg, Germany during active military service.  (See VA Form 21-4138, Statement In Support of Claim, dated and signed by the Veteran in April 2008).  The Veteran maintains that during active military service in December 1963, he injured his back after he slipped and fell into a grease pit.  The Veteran contends that he has suffered back pain ever since the in-service grease pit incident, and that the reason that he did not seek medical treatment for several years after service discharge was because he did not have any health insurance while employed as a farmer.  (See VA Form 21-4138, Statement In Support of Claim, received by VA in April 2008).

With respect to his hearing loss and tinnitus, he maintains that they are the result of having been exposed to acoustic trauma while serving as an Engineer Equipment Repairman with the 124th Heavy Equipment Maintenance Company for two and one-half years during active military service.  He contends that he was not exposed to any post-service noise exposure during his employment as a farmer and that he was issued hearing protection while working in a factory in accordance with the United States Occupational and Safety Health Administration (OSHA) rules.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in April 2008).

The Veteran's service treatment records (STRs) show that upon enlistment into active military service in November 1962, all of his systems were evaluated as "normal."  He scored a 15/15 on the whispered and spoken voice test.  In January 1963, he complained of a large lump in the right of center area of his chest that was painful when he coughed and took a deep breath.  Impression of pharyngitis, "'? Bacterial'" and mild bronchitis were entered.  In September 1963, the Veteran complained of having, in part, a chest cold.  A December 1963 entry reflects that Veteran had hurt his back after he slipped in a grease pit.  He complained of pain in the lower spine and right side of his back.  There was tenderness of the spine in the region from L3-S2.  There was also a superficial contusion on the right side of the lumbar region.  X-rays of the lumbar spine were negative for any evidence of a fracture.  An impression of contusion of the lumbar spine was entered.  When seen a few days later, the Veteran indicated that his back still hurt.  X-rays were normal.  An impression of contusion of the back and right forearm was noted.  In July 1965, the Veteran received treatment for an upper respiratory infection.  He was issued an inhaler.  

A September 1965 service separation examination report reflects that all of the Veteran's systems were evaluated as "normal."  An audiometric examination did not reveal a hearing loss disability for VA compensation purposes in accordance with  38 C.F.R. § 3.385 (2011).  On an accompanying Report of Medical History, the Veteran denied having had asthma, shortness of breath, pain or pressure in his chest, and chronic cough.  When examined for the USAR in February 1974, all of the Veteran's systems were evaluated as "normal."  An audiometric examination was not performed.  On an accompanying Report of Medical History, the Veteran denied having had ear trouble, hearing loss, shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, and recurrent back pain.

In January 2008, VA examined the Veteran to determine the etiology of any currently diagnosed respiratory disorder.  At the close of a physical examination of the Veteran, the examining physician entered a diagnosis of COPD with normal spirometry.  The VA examiner indicated that he had reviewed the claims files and that the Veteran's service medical records revealed no complaints of breathing problems.  He also noted that there were doctors' statements for disability purposes that showed that the Veteran had experienced breathing problems when he had a pacemaker inserted in 1992.  

The January 2008 VA examiner noted that although the Veteran had reported that he had been exposed to asbestos during military service, x-rays performed during the examination did not show any evidence of asbestosis and pulmonary function testes were within normal limits.  Thus, the VA examiner concluded that the Veteran's symptoms of dyspnea on exertion were more likely related to his heart condition and morbid obesity and that it was less likely than not related to his military service.  (See January 2008 VA respiratory examination report).  Review of the January 2008 respiratory VA examination report clearly reveals that the VA medical examiner did not review the STRs because he reported that they did not include any complaints of breathing problems.  This is patently incorrect.  As noted above, the Veteran's STRs include documented medical evidence of record that he had experienced chest pains and upper respiratory infections that on one occasion, necessitated the issuance of an inhaler.  Thus, the Board finds that a remand is required and another VA respiratory examination that includes, in part, a thorough and complete review of the Veteran's STRs to determine the etiology of any currently diagnosed respiratory disorder is warranted prior to further appellate review of the claim for service connection for a respiratory disorder.

Concerning the Veteran's claim for service connection for a low back disability, and as noted by the Veteran's representative in his May 2012 written argument to VA, on his original claim for VA pension, received by the RO in March 1963, he reported that he had injured his back in 1974.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in March 1963).  As noted by the Veteran's representative, the Veteran was assigned to the 389th Med Det. in the USAR from March 23, 1974 to April 7, 1975.  Aside from the Veteran's February 1974 enlistment examination into the USAR, additional STRs from this period of service are absent.  Thus, as the Veteran originally indicated that he had injured his back in 1974, and as requested by the Veteran's representative, an attempt should be made to obtain any additionally available STRs from the Veteran's period of USAR service prior to further appellate review of the claim for service connection for a back disorder. 

Finally, with respect to the claims for service connection for a bilateral hearing loss disability and tinnitus, the Veteran's service personnel records show that his military occupational specialty (MOS) during his active period of military service was an Engineer Equipment Repairman.  He was assigned to the 3rd Platoon, 178th Equipment Maintenance Company and the 261st Equipment Maintenance Company from May 22, 1963 to September 1, 1965.  Thus, the Board finds the Veteran's contention that he was exposed to acoustic trauma as an Engineer Equipment Repairman during his period of active military service to be consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The RO, in also noting this, scheduled the Veteran for a VA audiology examination in February 2008 to determine the etiology of his hearing loss disability and tinnitus.  The VA examiner reviewed the claims files, to include the absence of any subjective complaints or clinical findings referable to hearing loss and tinnitus in the Veteran's STRs and his reports of in-service and post-service noise exposure (i.e., the Veteran reported having worked as a farmer and in a factory environment post-service).  After noting that the Veteran had normal hearing when he exited active military service in 1965, the VA examiner simply concluded that the Veteran's hearing loss and tinnitus were not "the result of military noise exposure."  (See February 2008 VA audioglogical examination report). 

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304  . In the current case, there is simply a restatement that the Veteran did not have hearing loss at service separation.  The February 2008 VA examiner did not explain the impact that this factor had in influencing his conclusion.  It is not disputed that the Veteran's results of an audiology examination at service separation were normal.  A mere statement of this fact, however, does not equate to a rationale as to why the Veteran's current hearing loss and tinnitus did not originate during his period of active military service.  The February 2008 VA examiner did not state why the Veteran's in-service military noise exposure could not have been part of his current hearing loss disability and tinnitus, but instead reiterated a fact that was already established by the evidentiary record.  Thus, the Board finds the VA examiner's February 2008 statement that the Veteran's hearing loss and tinnitus were not related to military noise exposure cursory at best and amounts to a conclusory opinion that is not particularly useful in resolving the claims for service connection for these disabilities.  

In addition, the February 2008 VA examiner reported that the Veteran's medical history was unremarkable for ear surgery or ear infections.  This statement is also inaccurate.  A July 1978 private audiogram reflects that the Veteran had tinnitus with bilateral inner ear infections in 1977.  (See July 1978 audiogram report, prepared by L. K. M., Ph.D.).  
Moreover, since VA examined the Veteran in February 2008, he has argued that he was not exposed to any acoustic trauma while employed as a farmer, that he was issued hearing protection while employed at a factory in accordance with OSHA regulations, and that his in-service acoustic trauma resulted in gradual hearing loss from the time he was separated from active military service in 1965 until the current time.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in April 2008).  In support of these contentions, the Veteran submitted an April 2008, prepared by J. W. PA-C.  In that opinion, J. W. opined that the Veteran's conditions, to include his hearing loss and tinnitus had "[o]originated while in and due to his military service."  (See April 2008 opinion, prepared by J. W., PA-C).  The April 2008 physician's assistant's (PA) opinion was provided without a review of the claims files and, more importantly, was not accompanied by any rationale.  Thus, the Board finds the April 2008 PA's opinion to be non-probative.  Id. 

As the above-cited February and April 2008 VA examiner's and private PA's opinions of record are inadequate in addressing the etiology of the Veteran's hearing loss and tinnitus, the Board finds that he should be scheduled for a new VA audiology examination for the purposes of determining the etiology of these disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate specialist to determine the etiology of any currently diagnosed respiratory disability.  The examination report should include a detailed account of all residuary pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  Specifically, x-rays of the chest should be conducted. 
   
The examiner must review the claims files.  The examiner's attention is specifically directed to the Veteran's service treatment records showing that he had received treatment for chest pain/colds and upper residuary infections that on one occasion, necessitated the issuance of an inhaler (STRs, dated in January and September 1963 and July 1965, respectively), and January 2008 VA examiner's opinion that his COPD is related to his heart condition and morbid obesity.  The examiner is then directed to answer the following question: 

Is it at least as likely as not (i.e., 50 percent probability or greater) than any currently diagnosed respiratory disorder is etiologically related to, or had its onset during, the Veteran's period of active military service.  

The examiner is hereby informed that the Veteran claims that his respiratory disorder is the result of having been exposed to asbestos, fumes and cleaning agents as a result of his duties as an Engineer Equipment Repairman during military service. 

A complete rationale with specific references to the records for the opinion expressed must be provided. 

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

2.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Army Reserve service with the 389th Med Det from March 23, 1974 to April 4, 1975.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information. The results of such request, whether successful or unsuccessful, should be documented in the claims files, and the Veteran informed of any negative results. 
   
3.  If and only if any newly received STRs from the Veteran's period of USAR service show that he had sought treatment for his low back, should the RO/AMC obtain a VA addendum to supplement the January 2008 VA examiner's opinion that because the Veteran's did not complain of back pain at service separation in 1965 and complained of chronic back pain only after he sustained a work-related injury in the late 1970s, it was less likely than not that his current back condition was secondary to the episode of acute back pain during military service.  
   
A complete rationale with specific references to the records for the opinion expressed must be provided. 

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 
   
4.  Schedule the Veteran for a VA audiology examination for the purposes of determining the etiology of his current bilateral hearing loss and tinnitus. 

The examiner must review the claims files.  The examiner's attention is specifically directed to the Veteran's service treatment records, February 2008 VA examiner's opinion that the Veteran's hearing loss and tinnitus were not the result of military noise exposure because his hearing was normal at service separation, and an April 2008 opinion of J. W., PA-C, wherein he concluded that the Veteran's hearing loss and tinnitus originated in and were due to his military service.  The examiner is then directed to answer the following question: 

Is it at least as likely as not (i.e., 50 percent probability or greater) than any currently diagnosed hearing loss disability for VA compensation purposes and tinnitus disorder are etiologically related to, or had its onset as a result of, the Veteran's exposure to acoustic trauma during his period of active military service?

The examiner is hereby informed that the Veteran's in-service exposure to acoustic trauma is conceded.  

In addition, the examiner must address the Veteran's contentions that he was not exposed to any acoustic trauma during his employment as a farmer, that he wore hearing protection while working in a factory post-service in accordance with OSHA regulations and that his hearing loss gradually declined from service separation in 1965 until the current time.  

A complete rationale with specific references to the records for the opinion expressed must be provided. 

If an opinion cannot be expressed without resort to speculation, the examiner must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

5.  The RO/AMC must ensure that all directed factual and medical development as noted above is completed.  In the event that any examination report does not contain sufficient detail, the RO/AMC must take any appropriate action by return of that report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (2011) (if the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.). 
   
6.  Following the directed development and if any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue him and his representative a supplemental statement of the case.
   
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


